Per Curiam.
We concur in the board’s findings and adopt the recommended sanction. John L. Morgan III is hereby suspended from the practice of law for six months. This penalty is suspended and Morgan is placed on six months’ probation on condition that he commit no further disciplinary violations and undergo six months’ counseling during this period as set forth by the board. Pursuant to Gov.Bar R. V(9)(A) and (B), relator will appoint a monitoring attorney to monitor Morgan’s compliance with these terms. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.